DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 11/22/2021 has been entered.  Claims 1 and 4-10 remain pending in the present application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first connecting portions…such that the first actuators are turned in two stages relative to the first movable base” and “such that a relatively positional relationship between each of the first actuators and the second first installation base is unchanging” in claim 10 must be shown or the feature(s) canceled from the claim(s).  Applicant illustrates the scenario only where 4a are fixed and 4b are rotational which is the opposite of what is claimed.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada US 2018/0369701 (hereinafter Yamada).
Re. Cl. 1, Yamada discloses: A motion base (Fig. 13) comprising: a first installation base (1, Fig. 13); a first movable base (7, Fig. 13) on which a placement subject is to be placed (user who would sit on the seat as shown in Fig. 1), the first movable base being disposed on the first installation base (see Fig. 13); two first actuators (5, Fig. 13) each of which is extendable and contractible (shown in Fig. 6a-d schematically); first connecting portions (51, Fig. 13) connecting the first actuators to the first movable base (see Fig. 13); second connecting portions (52, Fig. 13) connecting the first actuators to the first installation base (see Fig. 13); and a spherical (31, Fig. 13) that has a spherical surface-shaped portion (shown schematically in Fig. 6a for example), is disposed on the first installation base (see Fig. 13), and supports the first movable base such that an attitude of the first movable base can be changed relative to the first installation base by rolling the spherical surface-shaped portion on the first installation base (see Fig. 13, as discussed in Paragraph 0100-0101 and 0103, the member 31 is reverse than hat is shown in Fig. 6a, therefore, 31 would roll on base 1), the spherical surface-shaped portion being fixed to the first movable base (via 3, Fig. 13) such that the spherical surface-shaped portion faces the first installation base (see Fig. 13), wherein the second connecting portions connect the first actuators to the first installation base such that the first actuators are turned relative to the first installation base (see 52, Fig. 13; Paragraph 0102, Lines 8-10), and the first connecting portions connect the first actuators to the first movable base such that a relatively positional relationship between each of the first actuators and the first movable base is unchanging (see 51, Fig. 13; Paragraph 0102 Lines 8-10), and each of the first actuators extends and contracts between one of the first connecting portions and one of the second connecting portions and changes the attitude of the first movable base relative to the first installation base with the first movable base supported by the spherical surface body and the first actuators in a three-point support manner (see Fig. 13, the embodiment in Fig. 13 would work similarly to what is shown in Fig. 6a-d with the installation base and movable base reversed).
Re. Cl. 4, Yamada discloses: the spherical surface body is fixed to the first movable base with the spherical surface-shaped portion facing downward (see Fig. 13, fixed via 3 and 31 faces downward towards 1).
Re. Cl. 5, Yamada discloses: a two- rotational-degrees-of-freedom shake of the first movable base relative to the first installation base around a roll axis and a pitch axis is achieved by extending or contracting the first actuators (see Fig. 13, the embodiment in Fig. 13 would work similarly to what is shown in Fig. 6a-d with the installation base and movable base reversed)..
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowty US 7063386 (hereinafter Dowty).
Re. Cl. 10, Dowty discloses: A motion base (Fig. 3) comprising: a first installation base (22, 42, 46 Fig. 3-5); a first movable base (46, Fig. 3-5) on which a placement subject is to be placed (see Fig. 1-3, where a user would sit via 74/76), the first movable base being disposed on the first installation base (see Fig. 1-3); two first actuators (52s, Fig. 3) each of which is extendable and contractible (see Fig. 3); first connecting portions (top of 54 which connects to 46, Fig. 5) connecting the first actuators to the first movable base (see Fig. 5); second connecting portions (see Fig. 3-5, portions of 52 secured to frame 22; Col. 3, Lines 48-49) connecting the first actuators to the first installation base (see Fig. 3-5); and a spherical surface body (48, Fig. 5) that has a spherical surface-shaped portion (see exterior surface of 48 Fig. 5), is disposed on the first installation base (see Fig. 3-5, disposed on 42 of the installation base), and supports the first movable base such that an attitude of the first movable base can be changed relative to the first installation base by rolling the spherical surface-shaped portion on the first installation base (Col. 4, Lines 8-15, when the control valve is opened, the movable base is able to roll about the portion 48 to achieve a new position), the spherical surface-shaped portion being fixed to the first movable base (Col. 3, Lines 41-43) such that the spherical surface-shaped portion faces the first installation base (see Fig. 3-5) wherein the first connecting portions connect the first actuators to the first movable base such that the first actuators are turned in two stages relative to the first movable base (see Fig. 3-5, the pivotable connection between 54 and 46 enables movement in two stages), and the second connecting portions connect the first actuators to the first installation base such that a relatively positional relationship between each of the first actuators and the first installation base is unchanging (see Fig. 4 and Col. 3 Lines 48-49), and each of the first actuators extends and contracts between one of the first connecting portions and one of the second connecting portions and changes the attitude of the first movable base relative to the first installation base with the first movable base supported by the spherical surface body and the first actuators in a three-point support manner (see Fig. 3-5; since there are two 50s and one member 48 there is a three-point support manner; Col. 4 Lines 8-12).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Garnjost US 5533933 (hereinafter Garnjost).
Re. Cls. 6-9, Yamada does not disclose the motion base further comprises a second installation base comprising a first turntable and a second actuator to turn the first turntable, and the first installation base is disposed on the first turntable (Cl. 6), a shake of the first movable base around a yaw axis is achieved by turning the first turntable by the second actuator (Cl. 7), the motion base comprises a second movable base comprising a second turntable and a third actuator to turn the second turntable, and the second movable base is disposed on the first movable base (Cl. 8) or a shake of the second movable base around a yaw axis is achieved by turning the second turntable by the third actuator (Cl. 9). Garnjost discloses a motion base (Fig. 1) comprising: a first installation base (13, Fig. 1); a first movable base (14, Fig. 1) on which a placement subject is to be placed (see Fig. 1), the first movable base being disposed on the first installation base (see Fig. 1); two first actuators (33 and 34, Fig. 2) each of which is extendable and contractible (see Fig. 2, to move the member 13 about x, y and z axes); and a spherical surface body (16, Fig. 2) that has a spherical surface-shaped portion (see Fig. 2), is disposed on the first installation base (see Fig. 2), and supports the first movable base such that an attitude of the first movable base can be changed relative to the first installation base by rolling the spherical surface-shaped portion on the first installation base (Col. 2 Lines 5-12).  Re. Cl. 6, Garnjost discloses the motion base further comprises a second installation base (11, Fig. 1-2) (11, Fig. 1-2) and a second actuator to turn the first turntable (Col. 4, Lines 12-15, rotary drive), and the first installation base is disposed on the first turntable (see Fig. 1-2). Re. Cl. 7, Garnjost discloses a shake of the first movable base around a yaw axis is achieved by turning the first turntable by the second actuator (Col. 4 Lines 12-15). Re. Cl. 8, Garnjost discloses: the motion base comprises a second movable base (11, Fig. 1-2) comprising a second turntable (11, Fig. 1-2) and a third actuator to turn the second turntable (Col. 4, Lines 12-15), and the second movable base is disposed on the first movable base (see Fig. 1-2, due to its connection to 13). Re. Cl. 9, Garnjost discloses a shake of the second movable base around the yaw axis is achieved by turning the second turntable by the third actuator (Col. 2, Lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yamada device to include the turntable of Garnjost since Garnjost states that such a modification enables the entire device to rotate about a z-axis (Col. 4, Lines 12-15).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swyak US 2014/0261092, and Childress US 2009/0163283, .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632